Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 11,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-09-01065-CV

    L. MICKELE' DANIELS AND WIFE, RHONDA L. DANIELS, Appellants

                                            V.

        THE COMMONWEALTH CIVIC ASSOCIATION, INC., Appellee


                       On Appeal from the 240th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 08-DCV-165996


                  MEMORANDUM                           OPINION


       This is an appeal from a judgment signed November 5, 2009. On November 27,
2012, the parties filed a joint motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.

       Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.